Citation Nr: 1424400	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial compensable evaluation hiatal hernia with gastroesophageal reflux disease.

4.  Entitlement to an initial compensable evaluation for Peyronie's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1986 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2010 rating decision denied service connection for right knee ACL repair (claimed as patellar chrondromalacia) and granted service connection for GERD (claimed as esophageal reflux, and assigned a noncompensable rating effective February 1, 2010.  In a July 2012 decision review officer decision, the RO granted an increase to 10 percent effective February 1, 2010 for hiatal hernia with gastroesopheageal disease, effective February 1, 2010.  The October 2010 rating decision denied service connection for sleep apnea, granted service connection for Peyronie's disease and assigned a noncompensable rating effective February 1, 2010.

The RO characterized the issue for the right knee as entitlement to service connection for right knee ACL repair (claimed as patellar chrondromalacia).  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, this issue is recharacterized as entitlement to service connection for a right knee disability.

In February 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a right knee disability, and entitlement to an initial compensable evaluation for Peyronie's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed sleep apnea had its onset in service.

2.  On the record at the February 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an initial compensable evaluation for hiatal hernia with gastroesophageal reflux disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to an initial compensable evaluation for hiatal hernia with gastroesophageal reflux disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the claim for service connection for sleep apnea and for a right knee disability, as the Board is granting the full benefit sought on appeal, no additional discussion of the duty to notify and assist is necessary.

Sleep Apnea

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that his current sleep apnea began during service.  He testified at his February 2014 hearing that he had problems sleeping while in service and was becoming more and more tired during the day.  The Veteran also stated that his snoring at night had become so bad that his wife would leave and go to sleep in another room.  The Veteran stated that he tried to seek treatment while stationed in Japan, but was told to wait until he went back home to seek treatment.

The Board finds that service connection for sleep apnea is warranted.  While the service treatment records disclose no complaints, treatment, or diagnosis of sleep apnea symptoms, the record reflects that the Veteran was diagnosed with sleep apnea following a March 2010 VA examination and an April 2010 sleep study, less than four months following discharge from service.     

As noted above, the Veteran asserts that his sleep apnea had its onset in service.  The Veteran is competent to attest to experiencing symptoms such as difficulty sleeping and snoring during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board finds the Veteran to be credible with regard to his report of symptoms.  The Veteran's statements are supported by the credible statements of his wife, who in a December 2010 statement, explained that the Veteran's bad snoring began around 2002, and eventually got so bad that she would have to go to another room to be able to sleep.  Also, the fact that the Veteran was diagnosed in March 2010, less than four months after discharge, supports the Veteran's contentions that the onset of his sleep apnea began in service.        

The Board acknowledges that a September 2010 addendum opinion was submitted where the examiner stated that was it less likely than as not that the Veteran's sleep apnea occurred during active duty or was caused by active duty.  However, because the opinion was based primarily on the lack of evidence in the service treatment records, and failed to consider the Veteran's statements of trouble sleeping and snoring while in service, the Board finds that this opinion lacks probative value.  

Therefore, the probative evidence of record demonstrates that the Veteran's current diagnosis of sleep apnea had its onset in service.  Consequently, service connection for sleep apnea is warranted.  

Hiatal Hernia with Gastroesophageal Reflux Disease.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the February 2014 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for entitlement to an initial compensable evaluation for hiatal hernia with gastroesophageal reflux disease.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for sleep apnea is granted.

The appeal for entitlement to an initial compensable evaluation for hiatal hernia with gastroesophageal reflux disease is dismissed.


REMAND

Right Knee Disability

The Veteran contends he had a pre-existing right knee disability that was aggravated in service.  He states that after 23 years of boots, hard soled shoes, and running, he no longer has any cartilage on the bottom of his right knee cap.    

A review of the file indicates that the RO attempted to obtain the Veteran's service treatment records and were unsuccessful.  The service treatment records contained in the claims file appear to be copies submitted by the Veteran.  Included in the copies submitted are his February 1986 report of medical history for entry into service and his February 1986 entrance examination reports.  However. they contain only the first page of the report, the second page of both reports are missing.  Also, the Veteran refers in statements submitted and at his February 2014 hearing that he underwent an MRI in March 2008 while in Japan.  The report is not contained in the claims file.  Because the service treatment records are relevant to the Veteran's claim for service connection and have not been obtained, a remand is necessary for the RO to make another  attempt to obtain the Veteran's complete service treatment records.  See 38 C.F.R. § 3.159(c).

The Veteran was afforded a VA examination in March 2010.  The examiner diagnosed the Veteran with right knee ACL repair, with patellar chrondromalacia as the problem associated with the diagnosis.  However, the examiner offered no nexus opinion.  In the September 2010 addendum, no nexus opinion was offered as well.  As such, a new VA examination is necessary to address whether there is clear and unmistakable evidence that the Veteran's right knee disability both pre-existed active service and was not permanently aggravated by such service.  If either is answered in the negative, an opinion is required to address whether the Veteran's current right knee disability is etiologically related to service.

Peyronie's Disease

The Veteran was last afforded a VA examination in March 2010.  However, the Veteran, at his February 2014 Board hearing, indicated that he had pain and increased trouble maintaining an erection.  In light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected Peyronie's disease.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additional Development

The record indicates that the Veteran has been receiving regular treatment from the VAMC Tennessee Valley Health Care System. The most recent VA treatment records contained in the claims file date back to June 2012.  Based on the Veteran's ongoing treatment, updated VA treatment records, from June 2012 to present, should be associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment records, including his entrance examination and report of medical history for entry from the National Personnel Records Center (NPRC) and any other appropriate sources.  If these records are not available, the claims folder must indicate this fact and the Veteran should be notified of such.

2.  Obtain any updated VA treatment records from the VAMC Tennessee Valley Health Care System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since June 2012.

3.  After the above requested development is completed, schedule the Veteran for a VA joints examination to determine nature and etiology of his right knee disability.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.  All required tests should be performed.  

The examiner is requested to provide opinions on the following:

a)  Does the evidence of record show clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's right knee disability pre-existed active duty service.

b)  If so, then does the evidence of record show clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's pre-existing right knee disability did not permanently increase in severity during service.

c)  If either (a) or (b) is answered no, is it at least as likely as not (i.e., probability of at least 50 percent or greater) that the Veteran's current right knee disability is related to  his active service.   

A complete rationale must be offered for all opinions rendered, including a detailed discussion of all the medical and lay evidence used in reaching the above conclusions.

4.  Schedule the Veteran for a genitourinary examination to ascertain the current severity of his service-connected Peyronie's Disease.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination. 

The examiner should perform any and all diagnostic tests necessary and note in the examination report all pertinent pathology associated with the service-connected disability.  The Veteran's medical history and all lay statements must be discussed.  All opinions must be supported by a complete rationale.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


